     Case 2:20-cv-01112-KJM-DMC Document 23 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHAD COATES, et al.,                               No. 2:20-CV-01112-KJM-DMC
12                       Plaintiffs,
13           v.                                          ORDER
14    CALIFORNIA PINES COMMUNITY
      SERVICES DIST., et al.,
15
                         Defendants.
16

17

18                  Plaintiffs, who are proceeding with retained counsel, bring this civil action. An

19   initial status/scheduling conference was held in this matter on October 7, 2020, at 10:00 a.m.

20   before the undersigned in Redding, California. Stephan R. Wattenberg and Tomas E. Margain

21   appeared telephonically for Plaintiffs. Anne L. Collins appeared telephonically for Defendants.

22   Upon consideration of the status reports on file in this action, discussion with the parties, and

23   good cause appearing therefor, the Court will, by this order, set a schedule pursuant to Federal

24   Rule of Civil Procedure 16(b).

25                  1.      No further joinder of parties or amendments to the pleadings is permitted

26   without leave of Court for good cause shown.

27                  2.      Jurisdiction and venue are not contested.

28   ///
                                                        1
     Case 2:20-cv-01112-KJM-DMC Document 23 Filed 10/20/20 Page 2 of 2


 1                  3.     The parties represent that they will have exchanged initial disclosures

 2   pursuant to Federal Rule of Civil Procedure 26(a) by October 9, 2020.

 3                  4.     Non-expert discovery shall be completed and all motions pertaining to non-

 4   expert discovery shall be noticed to be heard by July 1, 2021.

 5                  5.     The parties shall exchange initial lists of expert witnesses no later than

 6   August 1, 2021. Such disclosures must be made pursuant to Federal Rule of Civil Procedure

 7   26(a)(2)(A) and (B). The parties are reminded of their obligation to supplement these disclosures

 8   when required under Federal Rule of Civil Procedure 26(e).

 9                  6.     Expert discovery shall be completed and all motions pertaining to expert

10   discovery shall be noticed to be heard by September 10, 2021.

11                  7.     All dispositive motions shall be noticed to be heard by December 7, 2021.

12                  8.     A settlement conference is set for November 19, 2021, at 9:00 a.m. before

13   the undersigned in Redding, California.

14                  9.     The pre-trial conference and trial dates will be set by separate order.

15                  IT IS SO ORDERED.

16

17   Dated: October 19, 2020
                                                           ____________________________________
18                                                         DENNIS M. COTA
19                                                         UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                       2
